3 N.Y.3d 625 (2004)
816 N.E.2d 184
782 N.Y.S.2d 395
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
RASHAN YATES, Appellant.
Court of Appeals of the State of New York.
Decided June 24, 2004.
Proskauer Rose LLP, New York City (Jeremy R. Feinberg of counsel), for appellant.
Paul A. Clyne, District Attorney, Albany (Christopher D. Horn of counsel), for respondent.
Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur; Chief Judge KAYE taking no part.

OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. The *626 arresting officer testified that he believed that defendant, the sole passenger in a lawfully stopped taxi, was attempting to exit the vehicle too quickly to have paid his fare, in violation of Penal Law § 165.15. Under these circumstances he properly detained defendant temporarily for the limited purpose of ascertaining from the driver whether defendant had in fact paid his fare. We need not now resolve the broader issue whether a police officer may, as a matter of course, compel a passenger to remain inside a lawfully stopped vehicle (see People v McLaurin, 70 NY2d 779, 781 [1987]).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, in a memorandum.